DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2017/150702) in view of Ohara (US 2018/0272656).
Note: citations refer to the machine translation of WO ‘702 filed by Applicant on 4/22/2022.
Regarding claims 1, 5, and 7-8:
Yamamoto discloses a carbon fiber reinforced plastic composite [abstract; 0001; 0015]. The composite is formed by stacking alternating layers of a thermoplastic resin and a carbon fiber bundle (fiber assembly) followed by heat pressing the layers together [0105]. The fibers are continuous [0045] and have resin particles adsorbed thereon [0043].
Yamamoto is silent with regard to one surface side of the composite having a higher elongation than the other surface side.
Ohara discloses a fiber reinforced resin product comprising a plurality of layers comprising a first fiber reinforced resin layer and a second fiber reinforced resin layer, wherein the second reinforcing fibers have a smaller breaking elongation compared with that of the first reinforcing fibers [0002; 0009; 0015]. The difference in elongation allows for breakage to be observed without breakage of the first reinforcing fibers [0012; 0015]. Additionally, Ohara disposes a transparent cover layer on one surface of the product that comprises a transparent resin having a larger breaking elongation than that of the matrix resin, first reinforcing fibers, and the second reinforcing fibers [0042-0043]. This further allows for breakage to be observed without breakage of the overall product [0042-0043].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to either use reinforcing fibers having a higher elongation on one side of Yamamoto’s composite compared to the reinforcing fibers on the other side of the composite to provide an observable difference in breakage as taught by Ohara. Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a transparent cover layer having a higher elongation on one side of Yamamoto’s composite compared to the reinforcing fibers on the other side of the composite to provide an observable difference in breakage as taught by Ohara.
Regarding claim 2:
Ohara’s transparent resin used for the transparent cover layer must be different from the matrix resin because the two resins have different elongations.
Regarding claim 4:
Ohara’s transparent cover layer is not disclosed as comprising fibers, and so would have a different fiber content rate (0%) that differs from the other side which would contain fibers.
Regarding claim 6:
Yamamoto discloses polyamide particles [0043].


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2017/150702) in view of Ohara (US 2018/0272656) as applied above, and further in view of Geho et al. (WO 2018/0143298).
Note: citations refer to US 2020/0283589 which is used as an English language equivalent of WO 2018/0143298.
Regarding claim 3:
Yamamoto in view of Ohara discloses a composite as previously explained. Yamamoto discloses the use of polyamide, polystyrene, polypropylene, and the like for the resin layers [0058].
Yamamoto is silent with regard to a thermoplastic resin comprising a polyamide and a polyolefin.
Such a combination of resins was known in the art. For example, Geho discloses a fiber reinforced material comprising a matrix material comprising a blend of polyolefin, polyamide, and a modified elastomer [abstract; 0001; 0013-0015]. The material provides improved resistance to impact and breakage [0015; 0028].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Geho’s thermoplastic composition in one surface of Yamamoto’s composite to provide improved resistance to impact and breakage.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishizawa et al. (JP 2017-094505) discloses a fiber-reinforced composite laminate comprising, in order, A1 layer/B layer/A2 layer wherein a breaking elongation of the reinforced fiber of the B layer is higher than a breaking elongation of the reinforced fiber of the A1 layer and A2 layer [abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787